DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-14 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. 10,951,841. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 1]
1. An image processing apparatus, comprising: 

a pixel unit that comprises a plurality of pixels, wherein a first pixel of the plurality of pixels is configured to output a first pixel signal, 

a second pixel of the plurality of pixels is configured to output a second pixel signal, 

and a light reception sensitivity of the first pixel is different from a light reception sensitivity of the second pixel; 

and a central processing unit (CPU) configured to:

acquire the first pixel signal from the first pixel and the second pixel signal from the second pixel;



acquire a temperature of the pixel unit; 


determine a composition gain corresponding to the acquired temperature; 

and generate an image based on the acquired first pixel signal, the acquired second pixel signal, and the composition gain.

1. An image processing apparatus, comprising: 












a central processing unit (CPU) configured to: 

acquire a first pixel signal output from a first pixel; acquire a second pixel signal output from a second pixel having a size smaller than that of the first pixel; 

acquire a temperature of a pixel unit that comprises the first pixel and the second pixel; 

determine a composition gain corresponding to the acquired temperature; 

and compose the first pixel signal, and the second pixel signal multiplied by the composition gain.


	However, while ‘841 acquires signals from first and second pixels and composes the signals, ‘841 does not explicitly claim first and second pixels having different light reception sensitivity or generating an image using the composed signals as claimed.
	Sakamoto discloses a system including first pixels and second pixels having a smaller size than the first pixels (Figure 2) wherein the first and second pixels have different sensitivities (e.g. c. 4, ll. 53-67).  In the system of Sakamoto, first and second images are captured and a wide dynamic range image is synthesized (Figure 3).  It would have been obvious to apply the composition gain system claimed by ‘841 to the system of Sakamoto so that a composition gain based on the temperature of the pixels may be obtained and a synthesized image may be generated using the composition gain so that temperature compensation in forming the synthesized image may be performed.  	[claim 2]
	Regarding claim 2, see claim 1 of ‘841 and note that ‘841 claims multiplying the second pixel signal and the composition gain and composing the first pixel and the second pixel multiplied by the composition gain.  It would similarly be obvious to generate the image using this temperature compensation system to form a synthesized image as discussed above in the rejection of claim 1.[claim 3]
	Regarding claim 3, see rejection of claim 2 above.
[claim 4]
	Regarding claim 4, see claim 4 of ‘841.[claim 5]
	Regarding claim 5, see claim 1 of ‘841 (“from a second pixel having a size smaller than that of the first pixel”).[claim 6]
	Regarding claim 6, see claim 5 of ‘841.[claim 7]
	Regarding claim 7, see claim 8 of ‘841 and note that minimum gain must be acquired prior to performing the claimed multiplying.[claim 9]
	Regarding claim 9, see claim 8 of ‘841.[claim 10]
	Regarding claim 10, see claim 6 of ‘841.[claim 11]
Regarding claim 11, see claim 7 of ‘841.[claim 13]
Regarding claim 13, see claim 9 of ‘841.  Additionally see the rejection of claim 1 above and note that claim 13 would be an obvious variant of claim 9 of ‘841 for similar reasons as discussed therein.[claim 14]
Regarding claim 14, see claim 10 of ‘841.  Additionally see the rejection of claim 1 above and note that claim 14 would be an obvious variant of claim 10 of ‘841 for similar reasons as discussed therein.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,951,841 in view of Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 12]
Regarding claim 12, see the rejection of claim 11 above.  While ‘841 does not claim performing an OB clamp processing using an OB clamp value which changes based on a change in the acquired temperature, Official Notice is taken that it is well known in the art to use an OB clamp value which changes based on a change in temperature of pixel unit so that dark current of the pixel which changes according to temperature can be removed from the captured images.  Therefore, it would have been obvious to perform an OB clamp processing using an OB clamp value which changes based on a change in the acquired temperature, Official Notice is taken that it is well known in the art to use an OB clamp value which changes based on a change in temperature of pixel unit so that dark current of the pixel which changes according to temperature can be removed from the captured images.

Allowable Subject Matter
Claims 1-7 and 9-14 would be allowable if the above double patenting rejections were overcome.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 1-14]
Regarding claims 1-14, while the prior art teaches similar image processing, the prior art does not teach or reasonably suggest a system which determines a composition gain corresponding to an acquired temperature of a pixel unit and generates an image based on acquired first and second pixel signals and the composition gain as claimed.  
Takeda (US 2010/0231748 A1) teaches a similar system for compositing images taken under different exposure conditions (Figure 12, first image, second image) including acquiring a temperature (Figure 12, Item 1213) and determining a multiplier coefficient for image synthesizing (Figure 12, Item 1208; Figure 13; Paragraphs 0146-0166).  However, Takeda does not disclose the specific composition gain determination as claimed in claims 1-14.  Additionally, while Takeda discloses synthesizing first and second images, the images of Takeda are not acquiring from first and second pixels of different sensitivities as claimed.. 
While the use of an image sensor with different sized pixels/sensitivities is generally known in the art (see e.g. Sakamoto), the particular images captured by Takeda include images of different exposure times, while imaging systems with different sized pixels/different sensitivities perform imaging of both groups simultaneously and rely on the different pixel sizes to provide different sensitivity level images.  Additionally, the images of Takeda are of different sizes (Paragraph 0072-0073) whereas the prior art systems including differently sized pixels capture two images of the same size but with different sensitivities.  Therefore, one of ordinary skill in the art would not be motivated to combine the Takeda system with these prior art references.
However, the above double patenting rejections must be overcome before all claims can be considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698